Citation Nr: 1826840	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.

The issue of service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability cannot be reasonably disassociated from the Veteran's active duty service.

2.  Tinnitus cannot be reasonably disassociated from the Veteran's active duty service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran argues that his hearing loss disability and tinnitus are a result of his service in the Army infantry.  

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran has a bilateral hearing loss disability based on puretone thresholds in both ears during the July 2013 VA examination.  The first requirement for service connection for this claim, the existence of a current disability, is met.

Tinnitus is recognized as a disorder being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran reported in correspondence of record that he had tinnitus.  Additionally, he has been diagnosed as having tinnitus during the July 2013 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is also met.

The Veteran's military occupational specialty during service was that of infantryman.  The Veteran reported having high levels of noise exposure from weapons during his period of active service and was engaged in combat.  The Veteran was awarded the Combat Infantry Badge, which is dispositive evidence of combat service.  In September 2012, the Veteran submitted a statement regarding his claimed hearing loss and tinnitus stating that he was exposed to loud noises in service.  During the March 2017 hearing, the Veteran stated that he had ringing in his ears following a loud explosion during service.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss disability and tinnitus are related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records show that the Veteran's hearing was within normal limits on entrance and separation from active service; however, during the March 2017 hearing, the Veteran stated that he did not have a hearing test on separation and whatever is recorded in his record is incorrect.  

The Veteran was afforded a VA examination for his claimed hearing loss and tinnitus disabilities in July 2013.  The hearing loss and tinnitus examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  Regarding tinnitus specifically, the examiner noted that the Veteran reported that his tinnitus began around 1973.  As rationale for this opinion, the examiner stated that the Veteran's service medical records were silent for hearing loss and tinnitus and he denied hearing loss, ear/nose/throat trouble, and wearing hearing aids at both his entrance and separation examinations.  Audiograms at entrance and separation showed normal hearing, bilaterally, with no significant threshold shift from entrance to separation and his ears were noted as normal with no defects regarding ears/hearing were noted.  Furthermore, his VA treatment records began in 2000 and a note by his primary care provider in 2006 stated that his hearing was grossly normal.  The examiner also noted that the Veteran's medical problem list included hypertension and hypercholesterolemia, which are known risk factors for hearing loss and tinnitus.  His first VA hearing examination was in 2012, about 40 years after his active duty service, noted he had occasional difficulty hearing and understanding speech, and results indicate bilateral high frequency hearing loss.  The Veteran also reported that he worked in highway maintenance for 35 years, with hearing protection.

In September 2012, the Veteran's wife submitted a statement stating that the Veteran had problems hearing people since returning from service.  During the March 2017 hearing, the Veteran stated that he had ringing in his ears following a loud explosion during service and noticed problems hearing while in service, which became worse following service.  

Given the evidence set forth above and resolving all reasonable doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss disability and tinnitus is warranted.  In-service acoustic trauma is conceded here based on the circumstances of his service.  The Board finds the July 2013 opinion inadequate as in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examiner failed to explain why the Veteran's inservice noise exposure without hearing protection did not cause or contribute to his current hearing loss disability and tinnitus.  The examiner also based the opinion on inaccurate medical history as provided during the March 2017 hearing following the examination and did not consider the Veteran and his wife's September 2012 statements regarding his history of symptoms related to hearing loss and tinnitus.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Therefore, the July 2013 VA opinion is not found to be probative.  However, as the Veteran did have acoustic trauma during service that would cause tinnitus and hearing loss and the Veteran and his wife submitted statements that support a finding that the Veteran had hearing loss and tinnitus during and since service, the Board finds that after resolving all reasonable doubt in the Veteran's favor, service connection for a hearing loss disability and tinnitus are established.  Therefore, the Board finds that service connection for a bilateral hearing loss disability and tinnitus are warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for ischemic heart disease.

The Veteran was afforded a VA examination in July 2013 and was found not to have ischemic heart disease or coronary heart disease.  However, the Veteran submitted a statement from his private physician, Dr. J.P., dated March 2017 stating that he has been treating the Veteran since June 2007 and he does in fact have ischemic heart disease.  These treatment records are not contained in the record.  The Board therefore finds that a request for the Veteran's private medical records should be made, including any possible medical records from the highway maintenance company during his time working there.


Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the remaining issue on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his ischemic heart disease.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

The RO must specifically attempt to procure any medical treatment records from the Veteran's private physician, Dr. J.P., who provided the March 2017 letter.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


